     Case 3:17-cr-00623-JLS Document 453 Filed 03/16/21 PageID.4019 Page 1 of 4




1
2
                            UNITED STATES DISTRICT COURT
3
                           SOUTHERN DISTRICT OF CALIFORNIA
4
     UNITED STATES OF AMERICA           )   No. 17-CR-0623-JLS
5                                       )
                                        )   ORDER EXCLUDING TIME UNDER THE
6                                       )   SPEEDY TRIAL ACT UNTIL APRIL
         v.                             )   20, 2021
7                                       )
                                        )
8 DAVID NEWLAND, ET AL.,                )
                                        )
9                      Defendants.      )
                                        )
10
11
     The Court finds as follows:
12
          1.     The sealed Indictment in this case was returned on March
13
     10, 2017.   Doc. 1.    Many of the defendants were arrested outside
14 the Southern District of California on or about March 14, 2017, and
15 those defendants made their initial appearance in the respective
16 Districts of their apprehension. Those defendants’ cases were
17 removed and transferred to the Southern District of California.
18 The United States moved to unseal the Indictment on March 14, 2017,
19 and the Court granted that motion on the same day. Doc. 13.
20      2.   The Court has previously excluded all time from the return
21 of the Indictment on March 14, 2017 through the present from the
22 Speedy Trial Act calculation in this matter, as follows:
23      3.   After initial joint motion from the parties, Doc. 101, time
24 from March 14, 2017 through December 3, 2018 was excluded from the
25 Speedy Trial Act calculation by written order. Docs. 103, 141, 161.
26      4.   As early as March 30, 2017 defendants filed the first of
27 dozens of pretrial motions, see, Docs. 78, 81, 88, 93, 162, 204, 206,
28 207, 217, 224, 227, 414. Evidentiary hearings on some of defendants’
     Case 3:17-cr-00623-JLS Document 453 Filed 03/16/21 PageID.4020 Page 2 of 4




1 motions ensued. Docs. 292, 293, 308, 309.           Supplemental briefing on

2 certain issues followed.         Docs. 183, 229, 267, 270, 318, 319, 320,

3 403, 406. Certain of defendants’ motions regarding trial or witness
4 issues remain pending. See, e.g., Docs. 78, 81, 88, 93, 382, 437.
5        5.    On November 5, 2019, the Court set a trial date of January

6 11, 2021, and based on pending motions and the ends of justice, with
7 the agreement of all defendants, excluded time between November 5,
8 2019 and January 11, 2021 from the Speedy Trial Act calculation.
9        6.    On March 17, 2020, due to the COVID-19 pandemic, Chief

10 Judge Larry A. Burns declared a judicial emergency in the Southern
11 District of California, which has been continued by subsequent Orders
12 of the Chief Judge until at least March 8, 2021. OCJ 60.
13       7.    On August 28, 2020, the Court vacated the January 11, 2021

14 trial date due to inability to hold trial during a global pandemic.
15       8.    On November 19, 2020, the Court held a status conference.

16 Owing to the continued exigency of the global pandemic and the current
17 trial plan in the SDCA, the Court set further status for February
18 10, 2021, and excluded time from January 11, 2021. Doc. 418. That
19 date was continued sua sponte by the Court until March 19, 2021, and
20 time further excluded via minute order.           Doc. 427.       That date was

21 further continued to April 20, 2021.         Doc. 441.

22       9.    As   the   Court   has   previously   found,   this    case   is   an

23 extraordinarily complex and unusual public corruption case enveloping
24 the United States Navy, involving many defendants and witnesses.
25       10.   Discovery in this case has been voluminous, consisting

26 terabytes of data, including documents obtained from overseas,
27                                        2
28
     Case 3:17-cr-00623-JLS Document 453 Filed 03/16/21 PageID.4021 Page 3 of 4




1 hundreds       of     interview      reports,        contract         documents,    and

2 correspondence, as well as materials produced pursuant to CIPA.
3        11.   This case is also complex due to the nature of the crimes

4 alleged, the extraterritorial nature of those crimes, the potential
5 for novel or complex factual and legal issues, as well as the fact
6 that many witnesses to these crimes were and may continue to be
7 located outside the United States, among others reasons.
8        12.   The parties continue to exercise due diligence. As such,

9 failure to grant the requested continuance would deny counsel the
10 reasonable time necessary for effective preparation and result in a
11 miscarriage of justice.        18 U.S.C. § 3161(h)(7)(B)(i),(ii),(iv).

12       13.   A continuance is also warranted and time excluded from the

13 Speedy Trial Act calculation due to the global coronavirus pandemic,
14 as set forth in the various OCJs in this District.
15       14.   In addition, time is properly excluded from the Speedy

16 Trial clock because defense motions remain pending.                    The Court has

17 considered and resolved scores of motions in this case, and there
18 have been and continue to be open matters that have not yet been
19 resolved by hearing or other disposition. 18 U.S.C. § 3161(h)(1)(D).
20       15.   The Court, therefore, finds that the time from March 14,

21 2017 through April 20, 2021 has been and shall be excluded under the
22 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), on the grounds that the
23 ends of justice served by such a continuance outweigh the best
24 interest of the public and the defendant in a speedy trial.
25       16.   In     making   this   finding,   the    Court     has    considered   the

26 factors set forth in 18 U.S.C. § 3161(h)(7)(B).                         Based on the

27                                          3
28
     Case 3:17-cr-00623-JLS Document 453 Filed 03/16/21 PageID.4022 Page 4 of 4




1 complexity of the case as discussed in court and as described in the
2 parties’ previous motions, as well as the current judicial emergency
3 in the Southern District of California, the Court finds that the
4 failure to grant such a continuance would result in a miscarriage of
5 justice; that the case is so complex that it is unreasonable to
6 expect adequate preparation for pretrial proceedings and trial within
7 the time limits otherwise prescribed by the Speedy Trial Act; and
8 that failure to grant such a continuance would deny counsel, the
9 reasonable time necessary for effective preparation, taking into
10 account the exercise of due diligence.
11        17.   The Court additional finds that such time is independently

12 excluded based on defendants’ continuously pending motions, which
13 have not yet been resolved by hearing or other disposition.
14        WHEREFORE, good cause having been shown, and pursuant to 18

15 U.S.C. § 3161(h)(7)(B) (in the interests of justice, based on the
16 current judicial emergency, the complexity of the case, etc.), as
17 well as defendants’ pending motions, 18 U.S.C. § 3161(h)(1)(D), it
18 is hereby ORDERED that the time from March 14, 2017 until April 20,
19 2021 has been and is excluded from Speedy Trial Act calculations.
20        IT IS SO ORDERED.

21
     Dated: March 16, 2021
22
23
24
25
26
27                                        4
28
